          Case 5:17-cv-01343-F Document 85 Filed 03/22/19 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


OKLAHOMA AGENTS ALLIANCE, )
LLC, an Oklahoma limited liability   )
company,                             )
                                     )
                Plaintiff,           )
                                     )
-vs-                                 )            Case No. CIV-17-1343-F
                                     )
CHRIS TORRES, an individual, et al., )
                                     )
                Defendants.          )

                                      ORDER

      Plaintiff moves under Rule 16(b)(4), Fed. R. Civ. P. (doc. no. 83), asking the
court to amend the scheduling order (doc. no. 61) by continuing all unexpired
deadlines for ninety days. Defendants have responded, objecting to the proposed
extension. Doc. no. 84.
      Rule 16(b)(4) provides that a scheduling order may be modified only for good
cause and with the judge’s consent. Good cause exists when the deadline cannot be
reasonably met despite the diligence of the party seeking the extension. Oklahoma
ex rel. Doak v. Acrisure Bus. Outsourcing Servs., LLC, 529 Fed. Appx. 886, 891
(10th Cir. 2013), unpublished, quoting Fed. R. Civ. P. advisory notes. Thus, a
showing of diligence is a necessary part of the good cause standard.
      The parties agree that this case is complex and that a great deal has been
“going on” in it. Furthermore, the moving papers show diligence by all parties, in
an effort to move this complex action to trial.
      In addition to these general considerations, plaintiff argues that its expert
witness and report deadline is (or was, presuming no extension) March 20, 2019,
             Case 5:17-cv-01343-F Document 85 Filed 03/22/19 Page 2 of 2




that defendants’ expert witness and report deadline is 21 days later, that final witness
and exhibit lists are due from plaintiff on April 10, 2019, and that defendants’ final
witness and exhibit lists are due fourteen days later. Plaintiff argues that it has been
prudent to delay certain steps on plaintiff’s part in light of the on-going and complex
eradication process, and that discovery is not complete despite extensive efforts by
both parties including a four-month delay approved by the court at defendants’
request. In light of these considerations, plaintiff submits it is not yet an appropriate
time to subject plaintiff to the expense of obtaining expert reports, and that any
expert report obtained would necessarily rely on incomplete information and require
extensive and costly revisions and supplementation later. These arguments favor the
extension as a reasonable and necessary means to conserve the parties’ resources, to
avoid undertaking certain procedural steps more than once, and to prepare for trial
in an orderly manner.
        Plaintiff has shown good cause for the requested extension, which will be
granted. That said, the court is sensitive to defendants’ concerns about reaching trial
in a timely manner. Absent truly extraordinary circumstances, the court is unlikely
to grant future extensions.
        The motion is GRANTED. This action will be placed on the December, 2019
docket. The clerk will enter a separate order setting out the new deadlines.
        IT IS SO ORDERED this 22nd day of March, 2019.




17-1343p021.docx



                                           2
